                     Case 1:18-cv-02921-JMF Document 437 Filed 10/29/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District
                                               __________  DistrictofofNew York
                                                                        __________


                  State of New York, et al.,                    )
                             Plaintiff                          )
                                v.                              )      Case No.    18-cv-02921 (JMF)
          U.S. Department of Commerce, et al.                   )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Normen Y. Mineta, the Sakamoto Sisters, CAIR-NU, and the Fred T. Korematsu Center for Law & Equality         .


Date:          10/29/2018                                                                   /s/ Alice Hsu
                                                                                         Attorney’s signature


                                                                                        Alice Hsu (AH9093)
                                                                                     Printed name and bar number
                                                                               Akin Gump Strauss Hauer & Feld LLP
                                                                                        One Bryant Park
                                                                                      New York, NY 10036

                                                                                               Address

                                                                                       ahsu@akingump.com
                                                                                            E-mail address

                                                                                          (212) 872-1053
                                                                                          Telephone number

                                                                                          (212) 872-1002
                                                                                             FAX number
